                 Case 2:20-cv-01710-MAT Document 1 Filed 11/19/20 Page 1 of 12




 1
 2
 3
 4
 5
 6
 7
                                     UNITED STATES DISTRICT COURT
 8                                  WESTERN DISTRICT OF WASHINGTON
 9                                            AT SEATTLE

10
                                                           Cause No.
11   ROBERT KESSLER,
12                                 Plaintiff,
                                                           COMPLAINT FOR DECLARATORY AND
13                               -vs-                      INJUNCTIVE RELIEF
14   BY’S BURGERS and OKH, INC.
     Individually ,
15
                                   Defendants.
16
17
18           COMES NOW, Plaintiff, ROBERT KESSLER (hereinafter the “Plaintiff”), through
19
     undersigned counsel, hereby files this Complaint and sues OKH Inc., a Washington Corporation,
20
     and By’s Burgers, also known as By’s Restaurant, (hereinafter, collectively the “Defendants”),
21
     for injunctive relief, attorney’s fees and costs (including, but not limited to, court costs and
22
23   expert fees), pursuant to 42 U.S.C. §12181, et. seq., commonly referred to as the “AMERICANS

24   WITH DISABILITIES ACT” or “ADA” and alleges:
25
26
27

     Complaint    Page | - 1 -                                                      Enabled Law Group
                                                                                    P.O. Box 4523
                                                                                    Missoula, MT 59806
                                                                                    (406) 493-1084
                  Case 2:20-cv-01710-MAT Document 1 Filed 11/19/20 Page 2 of 12




 1                                     JURISDICTION AND PARTIES
 2           1.        This is an action for declaratory and injunctive relief pursuant to Title III of the
 3
     Americans with Disabilities Act, 42 U.S.C. §12181, et. seq., (hereinafter referred to as the
 4
     “ADA”). This Court is vested with jurisdiction under 28 U.S.C. §1331 and §1343.
 5
             2.        Venue is proper in this judicial district pursuant to 28 U.S.C. §1391 in that all events
 6
 7   and procedures giving rise to this Complaint occurred in this judicial district.

 8           3.        At the time of Plaintiff’s personal visit to Defendants’ public accommodation, prior
 9   to instituting he instant action, Robert Kessler (hereinafter referred to as “Kessler”), was a resident
10
     of the State of Washington, and suffered from what constitutes a “qualified disability” under the
11
     Americans with Disabilities Act of 1990, and used a wheelchair for mobility due to this disability.
12
     Plaintiff has an amputated leg. He is required to traverse with a wheelchair and is substantially
13
14   limited to performing one or more major life activities including, but not limited to walking,

15   standing and maneuvering.
16           4.        The Plaintiff personally visited, on or about October 26, 2020 Defendants’ premises
17
     open to the public, but was denied full and equal access to, and full and equal enjoyment of the
18
     facilities, services, goods, privileges and accommodations offered to others without disabilities;
19
20   because of his disability requirements. Plaintiff lives in King County, Washington and travels in

21   the surrounding areas near Defendants’ facilities on a regular basis for shopping, dining and

22   entertainment.
23
             5.        Upon information and belief, OKH Inc., a Washington Corporation, is the lessor
24
     and/or owner operator of the real property and/or premises that are the subject of this lawsuit,
25
     commonly referred to as By’s Burgers, in Seattle, Washington.
26
27

     Complaint     Page | - 2 -                                                       Enabled Law Group
                                                                                      P.O. Box 4523
                                                                                      Missoula, MT 59806
                                                                                      (406) 493-1084
                  Case 2:20-cv-01710-MAT Document 1 Filed 11/19/20 Page 3 of 12




 1           6.        Upon information and belief, OKH Inc., a Washington Corporation is the lessor,
 2   operator and/or owner of the real property (the “Subject Facility”), and the owner of the
 3
     improvements where the Subject Facilities are located which are the subjects of this action and
 4
     By’s Burgers is the tenant or lessee of the public accommodation.
 5
 6
 7               COUNT I – VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

 8           7.        On or about July 26, 1990, Congress enacted the Americans with Disabilities Act
 9   (“ADA”), 42 U.S.C. §12101, et. seq. Commercial enterprises were provided one and a half years
10
     from enactment of the statute to implement all its requirements. The effective date of the Title III
11
     of the ADA was January 26, 1992. 42 U.S.C. §12181; 20 C.F.R. §36.508(a).
12
             8.        Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, the Subject Facility and
13
14   real property in this case is a place of public accommodation under the ADA in that they are

15   establishments which provide goods and services to the public.
16           9.        Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, the building and/or
17
     premises which is the subject of this action is a public accommodation covered by the ADA and
18
     which must be in compliance therewith as of the date of the Plaintiff’s visit.
19
20           10.       The Plaintiff is informed and believes, and therefore alleges, that the Subject

21   Facility has begun operations and/or undergone remodeling, repairs and/or alterations since

22   January 26, 1990 and more specifically on or after March 15, 2012 as it pertains to 28 C.F.R. §
23
     36.406.
24
             11.       Defendants have discriminated under the ADA, and continue to discriminate,
25
     against the Plaintiff, and others who are similarly situated, by denying full and equal access to, and
26
27   full and equal enjoyment of, goods, services, facilities, privileges, advantages and/or

     Complaint     Page | - 3 -                                                    Enabled Law Group
                                                                                   P.O. Box 4523
                                                                                   Missoula, MT 59806
                                                                                   (406) 493-1084
                 Case 2:20-cv-01710-MAT Document 1 Filed 11/19/20 Page 4 of 12




 1   accommodations at Defendants’ Subject Facilities in derogation of 42 U.S.C. §12101, et. seq., and
 2   as prohibited by 42 U.S.C. §12182 et. seq., and by failing to remove architectural barriers
 3
     pertaining to the Plaintiff’s disability pursuant to 42 U.S.C. §12182(b)(2)(a)(iv), where such
 4
     removal is readily achievable.
 5
             12.       The Plaintiff has been unable to, and continues to be unable to, enjoy full and equal
 6
 7   safe access to, and the benefits of, all accommodations and services offered at Defendants’ Subject

 8   Facilities. Prior to the filing of this lawsuit, the Plaintiff visited the subject properties and was
 9   denied full and safe access to all the benefits, accommodations and services of the Defendants.
10
     Prior to the filing of this lawsuit, Kessler, personally visited By’s Burgers Restaurant at 2901 4th
11
     Avenue South, Seattle, Washington, with the intention of accessing Defendants’ facilities, but was
12
     denied full and safe access to the facilities due to the inactions of removing applicable barriers.
13
14   Plaintiff intends to return to the Defendant’s premises and pubic accommodate upon the premises

15   being made ADA compliant for access, but is currently deterred from returning due to these
16   barriers. As such, Plaintiff is likely to be subjected to reencountering continuing discrimination at
17
     the premises unless it is made readily accessible to and usable by individuals with disabilities to
18
     the extent required under the ADA, including the removal of the architectural barrier which remain
19
20   at the premises.

21           13.       Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the Department

22   of Justice, Office of the Attorney General, promulgated Federal Regulations to implement the
23
     requirements of the ADA, known as the Americans with Disabilities Act Accessibility Guidelines
24
     (hereinafter “ADAAG”), 28 C.F.R. Part 36. Defendants facilities do not comply with these
25
     Guidelines.
26
27

     Complaint     Page | - 4 -                                                     Enabled Law Group
                                                                                    P.O. Box 4523
                                                                                    Missoula, MT 59806
                                                                                    (406) 493-1084
                 Case 2:20-cv-01710-MAT Document 1 Filed 11/19/20 Page 5 of 12




 1           14.       The Defendants’ premises are in violation of 42 U.S.C. §12182 et. seq., the ADA
 2   and 28 C.F.R. §36.302 et. seq., and has and is discriminating against the Plaintiff. The Plaintiff
 3
     was deterred from encountering every non-compliant barrier at the premises due to the nature of
 4
     encountering some barriers that denied the Plaintiff’s full and equal enjoyment of the facility.
 5
     Therefore, the Plaintiff encountered the following specific barriers to access that include but are
 6
 7   not limited to the following, but also retains standing to allege non-compliance for any barrier not

 8   encountered by the Plaintiff at the premises related to the Plaintiff’s specific disability
 9   requirements under Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1047 (9th Cir. 2008):
10
                                                VIOLATIONS
11
             15(a). Failure to provide ADA compliant number of van accessible parking stalls at the
12
     subject property in violation of 2010 ADAS Section 208.2 and 208.4 and/or 1991 ADA Standards
13
14   for Accessible Design. The premises failed to have any van accessible parking stalls to allow

15   Plaintiff van accessible parking which Plaintiff requires as Plaintiff utilizes a wheelchair due to
16   the Plaintiff’s disability and such handicapped accessible parking stalls are necessary. Said barrier
17
     is covered by the A.D.A. guidelines and is in nonconformity with the requirements for such
18
     architecture.
19
20           15(b). Failure to provide ADA compliant disability accessible parking stall width at the

21   subject property in violation of 2010 ADAS Section 502.2 and/or 1991 ADA Standards for

22   Accessible Design. The premises failed to have compliant parking space stripes at a compliant
23
     width to allow Plaintiff accessible parking which Plaintiff requires as Plaintiff utilizes a wheelchair
24
     due to the Plaintiff’s disability and such handicapped accessible parking stall widths are necessary.
25
     Said barrier is covered by the A.D.A. guidelines and is in nonconformity with the requirements for
26
27   such architecture.

     Complaint     Page | - 5 -                                                     Enabled Law Group
                                                                                    P.O. Box 4523
                                                                                    Missoula, MT 59806
                                                                                    (406) 493-1084
                 Case 2:20-cv-01710-MAT Document 1 Filed 11/19/20 Page 6 of 12




 1           15(c). Failure to provide ADA compliant van accessible parking striping for access aisle
 2   marking at the subject property in violation of 2010 ADAS Section 502.3.3 and/or 1991 ADA
 3
     Standards for Accessible Design. The premises failed to have compliant access aisle marked
 4
     stripes to allow Plaintiff an access aisle which Plaintiff requires as Plaintiff utilizes a wheelchair
 5
     due to the Plaintiff’s disability and such handicapped accessible parking access aisle stripes are
 6
 7   necessary. Said barrier is covered by the A.D.A. guidelines and is in nonconformity with the

 8   requirements for such architecture.
 9           15(d). Failure to provide ADA compliant van accessible parking space signage at the
10
     subject property in violation of 2010 ADAS Section 502.6 and/or 1991 ADA Standards for
11
     Accessible Design. The premises failed to have compliant International Symbol of Accessibility
12
     parking space signs to identify van accessible parking spaces to allow Plaintiff accessible parking
13
14   which Plaintiff requires as Plaintiff utilizes a wheelchair due to the Plaintiff’s disability and such

15   handicapped accessible parking signs are necessary. Said barrier is covered by the A.D.A.
16   guidelines and is in nonconformity with the requirements for such architecture.
17
             15(e). Failure to provide ADA compliant walkway with non-compliant vertical edge at
18
     the subject property in violation of 2010 ADAS Section 303.3 and 303.2 and/or 1991 ADA
19
20   Standards for Accessible Design. The premises has a non-compliant abrupt vertical edge with

21   variations over ¼ inch in vertical rise upon the walkway and as Plaintiff utilizes a wheelchair due

22   to the Plaintiff’s disability, such is a barrier. Said barrier is covered by the A.D.A. guidelines and
23
     is in nonconformity with the requirements for such architecture.
24
             15(f). Failure to provide ADA compliant transaction counters height at the subject
25
     property in violation of 2010 ADAS Section 904.4.1 and 904.4.2 and/or 1991 ADA Standards for
26
27   Accessible Design. The premises failed to have a compliant transaction counters with compliant

     Complaint    Page | - 6 -                                                     Enabled Law Group
                                                                                   P.O. Box 4523
                                                                                   Missoula, MT 59806
                                                                                   (406) 493-1084
                 Case 2:20-cv-01710-MAT Document 1 Filed 11/19/20 Page 7 of 12




 1   height restrictions for wheelchair access as Plaintiff utilizes a wheelchair for mobility. Said barrier
 2   is covered by the A.D.A. guidelines and is in nonconformity with the requirements for such
 3
     architecture.
 4
             15(g). Failure to provide ADA compliant point of sale height at the subject property in
 5
     violation of 2010 ADAS Section 308.1 and/or 1991 ADA Standards for Accessible Design. The
 6
 7   premises failed to have a compliant point of sale display with compliant height and reach

 8   restrictions for wheelchair access as Plaintiff utilizes a wheelchair for mobility. Said barrier is
 9   covered by the A.D.A. guidelines and is in nonconformity with the requirements for such
10
     architecture.
11
             15(h). Failure to provide ADA compliant number of interior booth/table seating at the
12
     subject property in violation of 2010 ADAS Section 226.1 and/or 1991 ADA Standards for
13
14   Accessible Design. The premises failed to have compliant number of interior booth/table seating

15   with wheelchair accessible dining as Plaintiff utilizes a wheelchair for mobility. Said barrier is
16   covered by the A.D.A. guidelines and is in nonconformity with the requirements for such
17
     architecture.
18
             15(i). Failure to provide ADA compliant knee and/or toe clearance for wheelchair
19
20   mobility at the subject property in violation of 2010 ADAS Section 306.1 and/or 1991 ADA

21   Standards for Accessible Design. The premises failed to have compliant clear floor or ground space

22   knee space and toe clearance for wheelchair access as Plaintiff utilizes a wheelchair for mobility.
23
     Said barrier is covered by the A.D.A. guidelines and is in nonconformity with the requirements for
24
     such architecture.
25
             15(j). Failure to provide ADA compliant restroom identification signs at the subject
26
27   property in violation of 2010 ADAS Section 216.2 and/or 1991 ADA Standards for Accessible

     Complaint    Page | - 7 -                                                      Enabled Law Group
                                                                                    P.O. Box 4523
                                                                                    Missoula, MT 59806
                                                                                    (406) 493-1084
                 Case 2:20-cv-01710-MAT Document 1 Filed 11/19/20 Page 8 of 12




 1   Design. The premises failed to have compliant restroom identification signs at the subject property
 2   as Plaintiff utilizes a wheelchair for mobility. Said barrier is covered by the A.D.A. guidelines
 3
     and is in nonconformity with the requirements for such architecture.
 4
             15(k). Failure to provide ADA compliant restroom door width at the subject property in
 5
     violation of 2010 ADAS Section 404.2.3 and/or 1991 ADA Standards for Accessible Design. The
 6
 7   premises failed to have compliant restroom door width at the subject property as Plaintiff utilizes

 8   a wheelchair for mobility. Said barrier is covered by the A.D.A. guidelines and is in nonconformity
 9   with the requirements for such architecture.
10
             15(l). Failure to provide ADA compliant restroom door width clearance at the subject
11
     property in violation of 2010 ADAS Section 404.2.3 and/or 1991 ADA Standards for Accessible
12
     Design. The premises failed to have compliant restroom door width clearance for wheelchair
13
14   access as Plaintiff utilizes a wheelchair for mobility. Said barrier is covered by the A.D.A.

15   guidelines and is in nonconformity with the requirements for such architecture.
16           15(m). Failure to provide ADA compliant lavatory clear floor space at the subject property
17
     in violation of 2010 ADAS Section 604.3.2 and/or 1991 ADA Standards for Accessible Design.
18
     The premises failed to have compliant lavatory clear floor space requirements for wheelchair
19
20   access as Plaintiff utilizes a wheelchair for mobility. Said barrier is covered by the A.D.A.

21   guidelines and is in nonconformity with the requirements for such architecture.

22           15(n). Failure to provide ADA compliant lavatory water supply and drain pipe insulation
23
     and protection at the subject property in violation of 2010 ADAS Section 606.5 and/or 1991 ADA
24
     Standards for Accessible Design. The premises failed to have compliant lavatory water supply and
25
     drain pipe insulation and protection for wheelchair access as Plaintiff utilizes a wheelchair for
26
27

     Complaint    Page | - 8 -                                                  Enabled Law Group
                                                                                P.O. Box 4523
                                                                                Missoula, MT 59806
                                                                                (406) 493-1084
                 Case 2:20-cv-01710-MAT Document 1 Filed 11/19/20 Page 9 of 12




 1   mobility. Said barrier is covered by the A.D.A. guidelines and is in nonconformity with the
 2   requirements for such architecture.
 3
             15(o). Failure to provide ADA compliant ambulatory accessible compartment within the
 4
     lavatory at the subject property in violation of 2010 ADAS Section 604.8.2.2 and/or 1991 ADA
 5
     Standards for Accessible Design. The premises failed to have compliant ambulatory accessible
 6
 7   compartment within the lavatory for wheelchair access as Plaintiff utilizes a wheelchair for

 8   mobility. Said barrier is covered by the A.D.A. guidelines and is in nonconformity with the
 9   requirements for such architecture.
10
             16.       The above-referenced barriers will likely cause a repeated real injury in fact in a
11
     similar way if not remedied when the Plaintiff frequents this property again as described
12
     previously. Each of these barriers interfered with the Plaintiff’s full and equal enjoyment of the
13
14   facility and deterred Plaintiff from encountering all applicable barriers at the premises by failing

15   to allow Plaintiff the same access due to the Plaintiff’s disability as those enjoy without disabilities.
16           17.       Upon information and belief, there are other current non-compliant barrier access
17
     violations of the ADA at Defendants’ premises, which may only be discovered and properly
18
     identified once a full inspection of the premises is completed and identified due to Plaintiff being
19
20   deterred from discovering each and every barrier as a result of encountering the above-listed

21   violations.

22           18.       As of the date of the filing of this suit, the readily achievable barriers and other
23
     violations of the ADA still exist and have not been remedied or altered in such a way as to
24
     effectuate compliance with the provisions of the ADA. The barriers to access at the premises, as
25
     described above, have severely diminished Plaintiff’s ability to avail Plaintiff of the goods and
26
27   services offered at the Subject Facilities, and compromise Plaintiff’s safety.

     Complaint     Page | - 9 -                                                      Enabled Law Group
                                                                                     P.O. Box 4523
                                                                                     Missoula, MT 59806
                                                                                     (406) 493-1084
                 Case 2:20-cv-01710-MAT Document 1 Filed 11/19/20 Page 10 of 12




 1           19.       Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304, the
 2   Defendants were required to make the Subject Facility, a place of public accommodation,
 3
     accessible to persons with disabilities since January 28, 1992. To date, the Defendants have failed
 4
     to comply with this mandate.
 5
             20.       The Plaintiff has been obligated to retain the undersigned counsel for the filing and
 6
 7   prosecution of this action. The Plaintiff is entitled to have his reasonable attorney’s fees, costs and

 8   expenses paid by the Defendants, pursuant to 42 U.S.C. §12205.
 9           21.       Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant the
10
     Plaintiff’s injunctive relief; including an order to alter the subject facilities to make them readily
11
     accessible to, and useable by, individuals with disabilities to the extent required by the ADA and
12
     closing the subject facility until the requisite modifications are completed.
13
14
15                  COUNT II: WASHINGTON LAW AGAINST DISCRIMINATION
16           22.       Plaintiff incorporates by reference all allegations in the paragraphs above.
17
             23.       Plaintiff is a qualified individual with a disability within the meaning of the
18
     Washington Law Against Discrimination.
19
20           24.       Section 49.60.030(1) of the Revised Code of Washington provides in pertinent part:

21   “The right to be free from discrimination because of . . the presence of any sensory, mental, or

22   physical disability . . is recognized as a declared to be a civil right. This right shall include, but not
23
     be limited to . . . (b) the right to the full enjoyment of any of the accommodations, advantages,
24
     facilities, or privileges of any place of public resort, accommodation, assemblage, or amusement .
25
     . .”
26
27

     Complaint     Page | - 10 -                                                      Enabled Law Group
                                                                                      P.O. Box 4523
                                                                                      Missoula, MT 59806
                                                                                      (406) 493-1084
                 Case 2:20-cv-01710-MAT Document 1 Filed 11/19/20 Page 11 of 12




 1           25.       Defendants have violated and continue to violate §§ 49.60.010 et seq., of the
 2   Revised Code of Washington by violating multiple accessibility requirements under the ADA.
 3
             26.       Defendants’ actions constitute discrimination against persons with disabilities and
 4
     violate the Washington Law Against Discrimination, Revised Code of Washington §§ 49.60.010
 5
     et seq., in that persons with mobility disabilities have been and are denied full and equal
 6
 7   enjoyment of the accommodations, advantages, facilities, privileges, and services that Defendant

 8   provides to individuals who do not have disabilities.
 9           27.       As a direct and proximate result of Defendants’ discriminatory conduct as alleged
10
     in this Complaint for Declaratory and Injunctive Relief, the Plaintiff has suffered and continues
11
     to suffer difficulty, hardship, isolation, and segregation and is denied the full and equal
12
     enjoyment of services that the Washington Law Against Discrimination requires due to
13
14   Defendant’s failure to remediate barriers.

15           28.       Defendants’ property does not comply with the ADA’s accessibility laws and
16   regulations.
17
             29.       Because Defendants’ property does not comply with the ADA’s accessibility laws
18
     and regulations, declaratory and injunctive relief are appropriate remedies under the Washington
19
20   Law Against Discrimination. See e.g. Kucera v. Dep’t of Transp., 140 Wash. 2d 200, 209 (2000).

21           30.       Pursuant to RCW § 49.60.030(2), Plaintiff is entitled to declaratory and

22   injunctive relief and to recover from Defendants, reasonable attorneys’ fees and costs incurred
23
     in bringing this action.
24
                                           PRAYER FOR RELIEF
25
26
27

     Complaint     Page | - 11 -                                                   Enabled Law Group
                                                                                   P.O. Box 4523
                                                                                   Missoula, MT 59806
                                                                                   (406) 493-1084
                 Case 2:20-cv-01710-MAT Document 1 Filed 11/19/20 Page 12 of 12




 1           WHEREFORE, the Plaintiff hereby demands judgment against the Defendants and the
 2   Court declare that
 3
             A.        The subject premises and facilities violate Title III of the Americans with
 4                     Disabilities Act and the Washington Law Against Discrimination;
 5           B.        The Court enter an Order requiring the Defendants to alter their facilities and
 6                     amenities to make them accessible to and usable by individuals with disabilities to

 7                     the full extent required by Title III of the ADA;
             C.        Any portions of the Defendant’s premises identified as being non-compliant under
 8
                       the ADA guidelines be enjoined from being open to the public until such time that
 9
                       Defendants establish those areas are in full compliance with ADA requirements.
10
             D.        The Court enter an Order directing the Defendants to evaluate and neutralize their
11                     policies, practices and procedures toward persons with disabilities, for such
12                     reasonable time so as to allow the Defendants to undertake and complete corrective
13                     procedures to the Subject Facility;
14           E.        The Court award reasonable attorney’s fees, all costs (including, but not limited to

15                     court costs and expert fees) and other expenses of suit, to the Plaintiff; and
             F.        The Court award such other and further relief as it deems necessary, just and proper.
16
17
18    DATED this 19 day of November, 2020.

19                                                    Respectfully submitted,
20
21                                                    /s/ M. William Judnich
                                                      M. William Judnich
22                                                    WSBA #56087
23                                                    Enabled Law Group
                                                      P.O. Box 4523
24                                                    Missoula, Montana 59806
                                                      Telephone: 406-493-1084
25                                                    Email: MJ@Enabledlawgroup.com
26
27

     Complaint     Page | - 12 -                                                     Enabled Law Group
                                                                                     P.O. Box 4523
                                                                                     Missoula, MT 59806
                                                                                     (406) 493-1084
